Title: To Benjamin Franklin from Vergennes, 23 August 1781
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 23 Aoust 1781.
J’ai reçû, Monsieur, la lettre que vous m’avez fait l’honneur de m’ecrire le 12 du mois dr. je l’ai communiquée à M. Joly de fleury, et je Suis convenu avec ce ministre des points Suivants.
1°. Vous n’accepterez que les traites du Congrès qui Se trouveront etre antérieures au 1er. Avril de cette année, et il vous Sera fourni pour acquitter ces mêmes Traites, ainsi que celles qui ont êté tirées Sur vous par M. Jackson d’ordre du Colonel Laurens, jusqu’à la concurrence de deux millions. On conviendra avec M. Grand des époques Successives où cette Somme devra etre fournie.
2°. Le Roi pourvoira au remplacement des effets chargés pour le compte du Congrès Sur le navire le Mis. de la fayette, d’après l’etat que vous m’en avez fait parvenir. Ce Sera M. Joly de fleury qui donnera les ordres nécéssaires pour ce remplacement.
Je ne doute pas, Monsieur, que vous ne vous empressiez de rendre compte au Congrès de toutes les facilités qu’il éprouve de la part du Roi, et que ce Corps ne Sente vivement les efforts extraordinaires que Sa Mté [Majesté] fait pour le Secourir, et pour diminuer la détresse où l’a mis le mauvais etat de ses finances. Au surplus, Monsieur, je vous prie de prévenir le Congrès que nous le verrions avec d’autant plus de peine fournir de nouvelles traites Sur vous, que le Roi, malgré Sa bonne volonté, ne pourroit point vous assigner les fonds nécéssaires pour les acquitter, ce qui vous mettroit dans le plus grand embarras et occasionneroit des frais considérables à la charge des Etats-unis.
J’ai l’honneur d’etre très parfaitement, Monsieur, votre très humble et très obeissant Serviteur
De Vergennes
M. franklin
